Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed combination of a video decoding method comprising the steps of: selecting a prediction mode to be performed among a plurality of prediction modes including an intra-prediction mode and an inter-prediction mode; calculating a predictive motion vector, in case that the inter-prediction mode is selected as the prediction mode to be performed; calculating a motion vector by summing the predictive motion vector calculated in the predictive motion vector calculating step and a differential motion vector decoded from a coded stream, in case that the inter-prediction mode is selected as the prediction mode to be performed; and performing an inter-prediction process of the selected prediction mode using the motion vector calculated in the motion vector calculating step, in case that the inter- prediction mode is selected as the prediction mode to be performed, wherein the predictive motion vector calculating step includes: a first process to select a plurality of candidate blocks among blocks decoded prior to a block to be decoded, the candidate blocks are selected from five or more blocks, the five or more blocks including peripheral blocks in the same frame as the block to be decoded and blocks in a different frame from the block to be decoded, a second process to use any one of a first value and a second value when a difference between the first value and the second value in motion vector values of the plurality of candidate blocks is within a predetermined threshold, a third process to make a motion vector list listing a plurality of motion vector values including the motion vector value of the first value or the second value selected in the second process and a motion vector value other than the first value and the second value in the motion vector values of the plurality of candidate blocks selected in the first process, a fourth process to retrieve selection information from the coded stream, and a fifth process to select one motion vector value among the plurality of motion vector values listed in the motion vector list, wherein the one motion vector value selected from the plurality of motion vector values listed in the motion vector list is determined based on the selection information regardless of the differential motion vector, wherein the number of the plurality of motion vector values listed in the motion vector list is smaller than five, and wherein the peripheral blocks in the same frame as the block to be decoded, referred to in the first process, includes a peripheral block, located at an upper-left side of the block to be decoded, and wherein the predictive motion vector from the block to be decoded to a block in a reference frame which is located at an earlier time position than the frame of the block to be decoded, is calculated in the predictive motion vector calculatinq step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133